          Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 1 of 44



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

FIERO WATT,                                        §
                                                   §
          Plaintiff,                               §
                                                   §
vs.                                                §     CIVIL ACTION NO. 3:19-CV-450
                                                   §
SIERRA NEVADA CORPORATION,                         §
                                                   §
          Defendant.
                                                   §
                                                   §


           APPENDIX IN SUPPORT OF DEFENDANT’S NOTICE OF REMOVAL

          Pursuant to 28 U.S.C. §1446 and LR 81.1, in support of its Notice of Removal,

Defendant Sierra Nevada Corporation provides the Court with the attached documents:

EXHIBIT                               DESCRIPTION                               APP. PAGE(S)

      1         01/02/2019 Plaintiff’s Original Petition and civil cover           1 - 10
                sheet

      2         01/04/2019 Citation Issued to Sierra Nevada Corp.                  11 - 12

      3         01/04/2019 Dismissal Hearing Notice (04/29/2019 at 9:00              13
                A.M.)

      4         01/29/2019 Return of Service of Plaintiff’s Original Petition      14 - 16
                and Citation (served 01/24/2019)

      5         02/14/2019 Defendant’s Original Answer and Affirmative             17 - 22
                and Other Defenses

      6         02/20/2019 Defendant’s Amended Answer and Affirmative              23 - 28
                and Other Defenses

      7         02/20/2019 Declaration of Jessica Schoendienst                     29 - 30

      8         02/21/2019 County Court at Law No. 4 Docket Sheet                  31 - 33




APPENDIX IN SUPPORT OF DEFENDANT’S
NOTICE OF REMOVAL                                                                         PAGE 1
    Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 2 of 44




    Dated: February 21, 2019         Respectfully submitted,



                                     /s/ Arrissa K. Meyer

                                     Shawn Oller
                                     Texas State Bar No. 00794399
                                     Arizona State Bar No. 019233
                                     LITTLER MENDELSON, P.C.
                                     Camelback Esplanade
                                     2425 East Camelback Road, Suite 900
                                     Phoenix, AZ 85016
                                     602.474.3600
                                     602.957.1801 (Fax)
                                     soller@littler.com

                                     Arrissa K. Meyer
                                     Texas State Bar No. 24060954
                                     LITTLER MENDELSON, P.C.
                                     A Professional Corporation
                                     2001 Ross Avenue
                                     Suite 1500, Lock Box 116
                                     Dallas, TX 75201
                                     214.880.8100
                                     214.880.0181 (Fax)
                                     akmeyer@littler.com

                                     ATTORNEYS FOR DEFENDANT
                                     SIERRA NEVADA CORPORATION




APPENDIX IN SUPPORT OF DEFENDANT’S
NOTICE OF REMOVAL                                                          PAGE 2
        Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 3 of 44



                                    CERTIFICATE OF SERVICE

       On February 21, 2019, I electronically submitted the foregoing document with the Clerk
of Court for the U.S. District Court, Northern District of Texas, using the electronic case filing
system of the court. I certify that I have served Plaintiff by certified mail, return receipt
requested, or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2).

                                            Matthew R. Scott
                                               Javier Perez
                                           Carson D. Bridges
                                            SCOTT PEREZ LLP
                                      900 Jackson Street, Suite 550
                                          Dallas, Texas 75202
                                     Matt.scott@scottperezlaw.com
                                    Javier.perez@scottperezlaw.com
                                   Carson.bridges@scottperezlaw.com


                                         Attorneys for Plaintiff

                                                        /s/ Arrissa K. Meyer
                                                        Arrissa K. Meyer




FIRMWIDE:162557513.1 100575.1004




APPENDIX IN SUPPORT OF DEFENDANT’S
NOTICE OF REMOVAL                                                                        PAGE 3
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 4 of 44




             EXHIBIT 1
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 5 of 44


                                                                                                                  FILE[
                                                                                                      1/212019 12:04 Pt./
                                                                                                      JOHN F. WARRE"
                                                                                                        COUNTY CLERI<
                                                                                                       DALLAS COUNT't



                                        CAUSE NO. CC-19-00021-0

FIERO WATT,                                          §           IN THE COUNTY COURT
                                                     §
          Plaintiff,                                 §
                                                     §
v.                                                   §           AT LAW NO.
                                                     §
SIERRA NEVADA CORP.,                                 §
                                                     §
         Defendant.                                  §           DALLASCOUNTY,TEXAS

                                PLAINTIFF'S ORIGINAL PETITION

                                                     I.

                                           INTRODUCTION

         Plaintiff Fiero Watt files this Original Petition against Defendant Sierra Nevada Corp.

                                                    II.

                                  DISCOVERY CONTROL PLAN

         1.       Plaintiff intends to conduct discovery under Level 3 of Texas Rule of Civil

Procedure 190.3.

                                                   III.

                                               PARTIES

         2.       Plaintiff is an individual and a citizen of Dallas, Texas.

         3.       Defendant is a foreign corporation.       Defendant may be served with process,

including citation and a copy of this petition, by serving its registered agent for service of

process, Corporation Service Company d/b/a CSC Lawyers Incorporating Service Company, 211

E. 7th Street, Suite 620, Austin, Texas 78701.




Plaintiff's Original Petition                                                                Page 1




                                                                                               APP. 001
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 6 of 44




                                                  IV.

                                              JURISDICTION

         4.       The Court has jurisdiction over this action because the amount in controversy,

exclusive of interest and costs, is within the jurisdictional limits of the Court.

         5.       Defendant employs the requisite number of employees for coverage under the

relevant state laws and statutes upon which Plaintiffs claims are based.

         6.       As required by Texas Rule of Civil Procedure 47(c), Plaintiff seeks monetary

relief over $1 ,000,000.00.

                                                   v.
                                                VENUE
         7.      Venue is proper in Dallas County pursuant to 42 U.S.C. § 2000e-5(f)(3).

                                                  VI.

                                      BACKGROUND FACTS

         8.      Plaintiff is a black male.

         9.      Plaintiff began working for Defendant in 2013.

         10.     Plaintiff worked as a Logistics Support Specialist.

         11.     Plaintiffs yearly evaluations for 2013 and 2014 were scored by Randy Germain;

the overall average was a four.

         12.     In 2015, Tim Moore became Plaintiffs supervisor.

         13.     Plaintiffs yearly evaluations for 2015 and 2016 were scored by Moore; the

overall average dropped to a three.

        14.       In December 2016, Plaintiff discussed with Moore Plaintiffs recent performance

evaluations.




Plalntlfrs Original Petition                                                               Pagel




                                                                                            APP. 002
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 7 of 44




          15.     Moore admitted to Plaintiff that he had no problems or issues with Plaintiffs

work perfonnance.

          16.     When Plaintiff inquired about ways to improve, Moore said that the only way for

Plaintiff to get a raise, promotion, or higher score was by taking on extra duties and additional

projects.

          17.    Yet, when Plaintiff tried to go above and beyond his assigned duties, Moore

denied Plaintiff those opportunities because ofrace.

          18.    Throughout the time Moore was Plaintiff's supervisor, Moore assigned Plaintiff

to less desirable locations and assignments.

          19.    On numerous occasions, Moore made racial slurs and offensive remarks about

blacks.

          20.    Then, in late December 2016, Moore was speaking to a group of Plaintiff's

coworkers and said that, due to the recent election in the United States, white people were back

in power, to which Moore stated "woohoo white power."

          21.    Plaintiff submitted an internal complaint regarding Moore's racial discrimination.

          22.    Less than four weeks later, Defendant fired Plaintiff(on or about March 8, 2017),

for allegedly taking an unauthorized flight on a return trip from overseas.

          23.    However, white employees who violated the same policy were not fired.

                                                VII.

                                  CONDITIONS PRECEDENT

          24.    Plaintiff filed a Charge of Discrimination with the Equal Employment

Opportunity Commission, and this Charge was dual filed with the Texas Workforce Commission

pursuant to those agencies' work sharing agreement.




Plaintifrs Original Petition                                                                 Pagel




                                                                                               APP. 003
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 8 of 44




            25.     The Charge was filed within 180 days after the date on which the complained of

    employment practices were committed.

            26.    More than 180 days have passed since the Charge was filed and no action has

    been taken.

           27.     Plaintiff has timely exhausted all administrative remedies.

                                                   VIII.

                                            CAUSES OF ACTION
    A.     First Cause of Action-Rac e/Color Discrimina tion-TCHRA 1

           28.     Plaintiff incorporates each of the foregoing paragraphs.

           29.     Defendant discriminated against Plaintiff because of Plaintiffs race/color.

           30.     Defendant's actions violated section 21.051 of the Texas Labor Code.

    B.     Second Cause of Action-Wro ngful Terminatio n-Race/Col or Discrimina tion-
           TCHRA

           31.     Plaintiff incorporates each of the foregoing paragraphs.

           32.     Defendant terminated Plaintiffs employment because of Plaintiffs race/color.

           33.     Defendant's actions violated section 21.051 of the Texas Labor Code.

C.         Third Cause of Action-Unl awful Retaliation -TCHRA

           34.    Plaintiff incorporates each of the foregoing paragraphs.

           35.    Plaintiff engaged in protected activity as set forth in Texas Labor Code section

21.055.

          36.     In response, Defendant retaliated against Plaintiff and ultimately terminated

Plaintifrs employment.

          37.     Defendant's actions violated section 21.055 of the Texas Labor Code.

1
    Texas Commission on Human Rights Act.



Plalntlrrs Original Petition                                                                     Page4




                                                                                                  APP. 004
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 9 of 44




 D.       Fourth Cause of Action-Discrimin ation-Title VII

          38.      Plaintiff incorporates each of the foregoing paragraphs.

          39.      Defendant discriminated against Plaintiff because of Plaintiffs race/color.

         40.       Defendant's actions violated 42 U.S.C. § 2000e-2(a).

E.       Fifth Cause of Action-Wrongful Termination-Discr imination-Title VII

         41.      Plaintiff incorporates each of the foregoing paragraphs.

         42.      Defendant tenninated Plaintiffs employment because of Plaintiffs race/color.

         43.      Defendant's actions violated 42 U.S.C. § 2000e-2(a).

F.       Six Cause of Action-Unlawful Retaliation-Title VII

         44.      Plaintiff incorporates each of the foregoing paragraphs.

         45.      Plaintiff engaged in protected activity as set forth in 42 U.S.C. § 2000e-3(a).

         46.      In response, Defendant retaliated against Plaintiff and ultimately terminated

Plaintiffs employment.

         47.      Defendant's actions violated 42 U.S.C. § 2000e-3(a).

                                                  IX.
                                              DAMAGES
         48.      Plaintiff incorporates each of the foregoing paragraphs.

         49.      Defendant's actions violated the TCHRA, which entitles Plaintiff to recover from

Defendant's back pay, front pay, compensatory damages, as well as pre-judgment and post-

judgment interest.

         50.      Because Defendant's actions were done with malice and/or reckless indifference

to Plaintiffs state-protected rights, Plaintiff is entitled to recover from Defendant's punitive

damages.

         51.      Plaintiff seeks all available damages under the TCHRA.


Plaintiff's Original Petition                                                                    PageS




                                                                                                    APP. 005
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 10 of 44




          52.      Defendant's actions violated 42 U.S.C. § 2000e-2(a) and 42 U.S.C. § 2000e-3(a),

 which entitles Plaintiff to recover from Defendant back pay, front pay, as well as pre-judgment

 and post-judgment interest.

          53.      Plaintiff is also entitled to recover from Defendant compensatory damages as

 provided for under 42 U.S.C. § 1981a(a)(l).

          54.     Because Defendant's actions were done with malice and/or reckless indifference

 to Plaintiffs federally-protected rights, Plaintiff is entitled to recover from Defendant punitive

damages as provided for under 42 U.S.C. § 198la(a)(l) and (b)(l).

          55.     Plaintiff seeks all damages available under federal law.

                                                  x.
                                ATTORNEYS' FEES AND COSTS

          56.     Plaintiff incorporates each of the foregoing paragraphs.

          57.     Plaintiff retained the services of undersigned counsel to prosecute Plaintiff's

claims.

          58.     Pursuant to Texas Labor Code section 21.259 and 42 U.S.C. § 2000e-5(k),

Plaintiff is entitled to recover a reasonable attorneys' fee from Defendant, including reasonable

expert fees and, Plaintiff is entitled to recover a reasonable attorneys' fee from Defendant's,

including reasonable expert fees.




Plaintiff's Original Petition                                                               Page 6




                                                                                              APP. 006
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 11 of 44




                                                    XI.

                           INJUNCTIVE AND DECLARATORY RELIEF

         59.      Plaintiff incorporates each of the foregoing paragraphs.

         60.      Plaintiff requests the Court enter an order providing injunctive and declaratory

 relief including, but not limited to:

                  a.      Prohibiting Defendant's from engaging in unlawful discrimination;

                  b.      Reinstating    Plaintiffs employment     with      Defendant's   with
                          backpay;

                 c.       Reporting to the Court on the manner of compliance with the terms
                          of a final order issued by this Court;

                 d.       Paying court costs;

                 e.       A declaration that Defendant's violated Plaintiffs rights under
                          Chapter 21 of the Texas Labor Code, engaged in unlawful
                          employment discrimination, and considered an illegal factor in
                          terminating Plaintiff's employment; and

                 f.       Any additional equitable relief as the Court deems proper.

                                                   XII.

                                            JURY TRIAL

         61.     Plaintiff incorporates each of the foregoing paragraphs.

         62.     Plaintiff demands a jury trial.




Plaintifrs Original Petition                                                                      Page7




                                                                                                   APP. 007
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 12 of 44




                                                    XIII.

                                                 PRAYER
          63.      Plaintiff respectfully requests that Defendant's be cited to appear and answer, and

 that upon final trial of this matter, the Court enter judgment awarding Plaintiff:

                   A.       Back pay and front pay (including benefits);

                  B.        Compensatory damages;

                  C.        Punitive damages;

                  D.       Reasonable attorneys' fees and expert fees;

                  E.       Injunctive and declaratory relief, including but not limited to, an
                           Order:

                           a.      Prohibiting Defendant's from engaging in unlawful
                                   discrimination;

                           b.      Reinstating Plaintiffs employment with Defendant's with
                                   backpay;

                           c.      Reporting to the Court on the maMer of compliance with
                                   the tenns of a final order issued by this Court;

                           d.      Paying court costs;

                           e.      A declaration that Defendant's violated Plaintiff's rights
                                   under Chapter 21 of the Texas Labor Code, engaged in
                                   unlawful employment discrimination, and considered an
                                   illegal factor in terminating Plaintitrs employment; and

                           f.     Any additional equitable relief the Court deems proper;

                  F.       Courts costs;

                  G.       Pre-judgment and post-judgment interest at the rate set by law; and

                  H.       All legal or equitable relief this Court deems proper.




Plaintiff's Original Petition                                                                    PageS




                                                                                                  APP. 008
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 13 of 44




                                Respectfully submitted,

                                Is/ Matthew R. Scott
                                MATIHEW R. SCOTI
                                Texas Bar No. 00794613
                                matt.scott@scottperezlaw.com
                                JAVIER PEREZ
                                Texas Bar No. 24083650
                                javier.perez@scottperezlaw.com
                                CARSON D. BRIDGES
                                Texas Bar No. 24096758
                                carson.bridges@scottoerezlaw.com
                                SCOTT I PEREZ LLP
                                Founders Square
                                900 Jackson Street, Suite 550
                                Dallas, Texas 75202
                                214-965-9675 I 214-965-9680 (Facsimile)
                                ATTORNEYS FOR PLAINTIFF




Plaintiff's Original Petition                                             Page9




                                                                           APP. 009
               Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 14 of 44



                                                                      CIVIL CASE INFORMATION SHEET
                CAUSE NmiBER (FOR CLERK usE ONLY):               CC-19-00021-D                                       CouRT (FOR CLERK usE O N L Y ) : - - - - - - - -

                      STYLED Fiero Watt v. Sierra Nevada Corp.
                                      (e.g., John Smilh v. All American lnsuran<e Co; In re Mary AM Sones; In the Maner of the Estate of George Jackson)
  A civil case infonnation sheet must be completed and submitted when an original petition or application is filed to initiate a new civil, family law, probate, or mental
  health case or when a post-judgment petition for modification or motion for enforcement is filed in a family law case. The information should be the best available at
  the time of filinR.
 li' Coata~t Wllhnattoo fOt.;'p)tJon rtlllPblllllnr.taseTidfCimM"!Iiln sheet:                N1mes ofDardes ID cue1 .                                           Penbarell\eatlh(comlileihllz lbat Is:
                                                                                                                                                              IAttorney for Plaintiff/Petitioner
 Name:                                         Email:                                        Plaintifl{s)/Petitioner(s):                                      OPro Se Plaintiff/Petitioner
                                                                                                                                                              0Title IV-0 Agency
 Malt!IWR. sr:ca                                matt.scott@scottpereztaw.c om                 Fiero Walt                                                      OOther:

 Address:                                      Telephone:
 900 Jackson Street, Suite 700                                                                                                                                Additional Panics in Child Suppon Case:
                                                214-965·9675
                                                                                             Defendant(s)IRespondent(s):                                      Custodial Parent:
 City/State/Zip:                               Fax:
                                                                                              Sierra Nevada Corp.
 Dallas, Texas 75202                            214-965-9680
                                                                                                                                                              Non·Custodial Parenl:

Signa~~-                                              BarNo:
                                                                                                                                                              Presumed Father.
Jllllllllllllll . ~                            00194813
                                                                                             (Aaodl oddllioaol- os ........,. .. list Ill ponies)

2.1J1illeilte cut ..tP-., w:l!t••dl~•fhe. most'                  I~'IMbe       cue (;,kt:t olllrl ])1
                                                         Civil                                                                                                      F11ml/yLaw
                 ·eofttt'ut                   'IHIOt:ll,or.JDimaae                        Real Prooertv                       Mil'rttlu RnlRiillublo'                                ~~;;J~:     ~~:-·
                                                                                                                                                                                        llon- erJV•D
Debt/Contract                           !::!Assault/Battery                          OEminent Domain/                        g~nulment                                          g~nforcement
    0Consumer/DTPA                      0Construction                                  Condemnation                          0Declare Marriage Void                             0Modilication-Custody
    0Debt/Contracl                      0Defamation                                  0Panition                               Dil-·orce                                          0Modilication-Other
    0Fraud/Misrepresentation            M~ractice                                    OQuiet Title                               0With Children
    OOther Debt/Contract:                    Accounting                                                                                                                                 ltlt. ' "
                                                                                     0Trespass to Try Title                     ONoChildren                                    0Enforcement/Modilication
                                           0Legal                                    OOther Property:                                                                          0Patemity
Foreclosure                                0Medical                                                                                                                            0Reciprocals (UIFSA)
   0Home Equity-Expedited                  00ther Professional                                                                                                                 0Support Order
   OOther Foreclosure                        Liability:
0Franchise                                                                                 ~ted   to €rllaltl¥1
Olnsurance                              0Motor Vehicle Accident                                Matten                             Oilitrll!ilbWf.IJaw                               I!             '"llitl&lililt.~
0Landlordfl"enant                       0Premises                                    gExpunction                             OEnforce Foreign                                   [l]~doptiori/A"doptiOn with~
0Non-Competition                        Product Liability                            0Judgment Nisi                            Judgment



      -
                                                                                                                                                                                 Tcnnination
0Partnership                              0Asbestos/Silica                           0Non-Disclosure                         0Habeas Corpus                                    0Child Protection
I!IOther Contract:                        OOtber Product Liability                   0Seizure/Forfeiture                     0Name Change                                      0Child Support
                                            List Product:                            0Writ of Habeas Corpus-                 0Protective Order                                 0Custody or Visitation
                                                                                       Pre-indictment                        0Removal of Disabilities                          0Gestational Parenting
                                        00ther lnjUty or Damage:                     DOth cr.                                  of Minority
                                                                                                                                                                                                                 ,.
                                                                                                                                                                               0Giandparent Access
                                                                                                                             DOthcr.                                           0Parentage/Patemity
                                                                                                                                                                               0Termination of Parental
              EmiiJovlaintl                                              Otliel',CIVIl                                                                                           Rights
Iii Discrimination                       0Administrative Appeal                                                                                                                00ther Parent-Child:
                                                                                    0Lawyer Discipline
0Retaliation                             0Antitrust/Unfair                          0Perpetuate Testimony
0Termination                               Competition                              0Securities/Stock
0Workers' Compensation                   0Code Violations                           0Tortious Interference
OOther Employment:                       0Foreign Judgment                          00ther:
                                         Otntellectual Property

                      'l'•i                                                                          Probate & Ment11l Health
 QTax Appraisal                          Probote!Willsllntestate Administration                                      gouardiansbip-Adult
 0Tax Delinquency                           0 Dependent Administration                                               0Guardiansbip-Minor
 OOtherTax                                  Otndependent Administration                                              OMental Health



 gAppeal from Municipal or Justice Court
 OArbitration·related
 0Attachment
                                            00ther Estate Proceedings

3 '''lli.ii.;-..~. ~ •oeidllre'&i-;rlm~~llftoiJUU...._           iii:t:1111111 Dritn JJl
                                                                 1

                                                                     goeclaratory Judgment
                                                                     0Garnishmcnt
                                                                     Olnterpleader
                                                                                                                     00ther:


                                                                                                                  QPrejudgment Remedy
                                                                                                                  0Protective Order
                                                                                                                                           .
                                                                                                                                         : ....:    ~   ...    ,.   ·/        ,.,        ·   ..     ~'
                                                                                                                                                                                                            ~,:ill



                                                                                                                  0Receiver
 0Bill of Review                                                     OLicense                                     0Sequestration
 Oceniorari                                                          0Mandamus                                    OTemporary Restraining Ordernnjunction
 Octass Action                                                       OPost-judgment                               OTumover
..li liidlcitiDIIIii.H tbiltit (ltD tl'bt~'il•ct 1/ill'l.s'a!Ntt. 1&i.n}.:Ciif•)~                                x:.L•;;. -' •                                           .,
  QLess than S100,000, including damages of any kind, penalties, costs, expenses, pre-judgment interest, and attomey fees
  0Less than $100,000 and non-monetary relief
  DOver $100, 000 but not more than 5200,000
  DOver $200,000 but not more than S1,000,000
  iliover $1,000,000

                                                                                                                                                                                                      Rev 2/13


                                                                                                                                                                                                  APP. 010
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 15 of 44




             EXHIBIT 2
                           Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 16 of 44




                                                                                                                                          ATTORNEY                           --
                                                                                                                                                                             0
                                                                                                                                                                             0..:
                                 THE STATE OF TEXAS                                                                                       CITATION                           ~

                                     CITATION                                                                                  PLAINTIFF'S ORIGINAL PETITION                 <X:
                                   CAUSE NO. CC-19-00011-D                                                                              CC-19-00021-D
                                 COUNTY COURT AT LAW NO.4
                                      Dallas County, Texas                                                                    IN THE COUNTY COURT OF DALLAS
                                                                                                                                    County Court at Law No. 4
TO:
        SIERRA NEVADA CORP.
                                                                                                                                     Dallas County, Texas
        SERVE ITS REGISTERED AGENT
        CORPORATION SERVICE COMPANY DIB/A CSC LAWYERS                                                                               FIERO WATT, Plalntlff(s)
        INCORPORATING SERVICE COMPANY
        111 E 7TH STREET SUITE 620                                                                                                              vs.
        AUSTIN TX 78701
                                                                                                                                   SIERRA NEVADA CORP.,
      "You have been sued. You may employ an attorney. If you or your Attorney do not file a WRITTEN ANSWER with                        Dqendant(s)
      the clerk who issued this citation by 10:00 A.M. on the Monday next following the expiration of twenty days after you
      were served this citation and PLAINTIFF'S ORIGINAL PETITION, a default judgment may be taken against you."              SERVE:
      Your answer should be addressed to the clerk of County Court at Law No. 4 of Dallas County, Texas at the Court House          SIERRA NEVADA CORP.
      of said County, 600 Commerce Street, Suite 101, Dallas, Texas 75202.                                                     SERVE ITS REGISTERED AGENT
                                                                                                                              CORPORATION SERVICE COMPANY
                                                                                                                                      DIB/A CSC LAWYERS
                                                                                                                                 INCORPORATING SERVICE
                                                   FIERO WATT                                                                              COMPANY                       i

                                                     Plalntifl(s)                                                                2I 1 E 7TH STREET SUITE 610
                                                                                                                                        AUSTIN TX 78701
                                                        vs.
                                                                                                                                       ISSUED THIS
                                            SIERRA NEVADA CORP.                                                                  4TH DAY OF JANUARY, 2019
                                                 Defendant(s)
                                                                                                                               JOHN F. WARREN, COUNTY CLERK
      filed in said Court on the 2nd day of January, 20 19a copy of which accompanies this citation.                           BY: GUISLA HERNANDEZ, DEPUTY

      WITNESS: JOHN F. WARREN, Clerk of the County Courts of Dallas County, Texas. GIVEN UNDER MY                                      Attorney for Plaintiff
      HAND AND SEAL OF OFFICE, at Dallas, Texas, and issued this 4th day of January, 2019 A.D.                                        MATTHEW R SCOTI'
                                                                          ~                                                            SCOTT PEREZ LLP
      JOHN F. WARREN, Dallas County Clerk                                                                                       900 JACKSON STREET SUITE 550
                                                                                                                                       DALLAS TX 75202

       8/:;'tad~ ~~~-Deputy
              Guisla Hernandez                                                                   CC-19-00021-0
                                                                                                                                          214-965-9675

                                                                                                 CICI
                                                                                                  ttiSUE CitAtiON
                                                                                                  200611ti                          NO OffiCER'S FEES HAVE 8F.fN
                                                                                                                                 r:QLLecTED SY Dl'!..lAc; COUKTV (.\DK


                                                                                                  ~I
                                       Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 17 of 44




                                                                                   OFFICER,S RETURN
        CC-19-00021-D County Court at Law No. 4

        FIERO WA1T vs. SIERRA NEVADA CORP.

        ADDRESS FOR SERVICE:
        SIERRA NEVADA CORP.
        SERVE ITS REGISTERED AGENT
        CORPORATION SERVICE COMPANY D/B/A CSC LAWYERS INCORPORATING SERVICE COMPANY
        211 E 7fH STREET SUITE 620
        AUSTIN TX 7870 I
        Fees:
        Came to hand on the _ _day of                      20          , at _ _o'clock _ _ .m., and executed in               County, Texas by delivering to SIERRA
        NEVADA CORP. in person, a true copy of this Citation together with the accompanying copy of the PLAINTIFF'S ORIGINAL PETITION
                                                                                                                                       with the date and service at the
        following times and places to-wit:

        Name                                                     Dateffime                        Place, Course and Distance from Courthouse




        And not executed as to the defendant(s), _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                                                     _ _ _ _ _ _ _ _ __
        The diligence used in finding said defendant(s) being:


        and the cause or failure to execute this process is:


        and the infonnation received as to the whereabouts of said defendant(s) being:


                                                       Serving Petition and Copy         $ _ __
                                                                                                  ------------------------~Ofii~r
                                                       Total   $_______
                                                                                                  - - - - - - - - - - - -··County, Texas
                                                                                                  By:                                     , Deputy

>
"'tj                                                                                              ------ ------ ----J Afiiant
"'tj


-
0
I '.)
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 18 of 44




              EXHIBIT 3
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 19 of 44




                              COUNTY COURT AT LAW NO.4
                              GEORGE L. ALLEN, SR. COURTS BUILDING
                                600 COMMERCE STREET, sm FLOOR
                                      DALLAS, TEXAS 75202
                                           214-653-7345
  Chambers of JUDGE PAULA M. ROSALES                                           January 04, 2019
  MATTHEW R SCOTT
  SCOTT PEREZ LLP
  900 JACKSON STREET SUITE 550
  DALLAS TX 75202

 Cause No.    CC-19-00021-D
 Cause Style: FIERO WATT vs. SIERRA NEVADA CORP.


 Dear Attorney:

 The above case is set for dismissal, pursuant to Rule 165a, Texas Ruled of Civil Procedure on:
 04/29/2019@ 9:00AM.

 If no answer has been filed, or if the answer filed is insufficient as a matter of law to place any facts
 alleged in your petition in issue, you will be expected to have moved for, and to have heard , a
 summary judgment or to have proved up a default order on or prior to that date.

 If an answer has been filed that is sufficient to create a fact issue that prevents disposition of the entire
 case, or if you have been unable to obtain service of process, you should plan to appear to obtain a
 reset of the dismissal date or a trial setting as appropriate.

  In no event will live witnesses be required unless the default prove-up is for an unliquidated claim.
 Liquidated claims and attorneys fees may be proved up by affidavit submitted with a form of
 judgment.

 If you should have any questions, please feel free to call us.

                                                             Very Truly Yours,



                                                             PAULA M. ROSALES
                                                             Judge Presiding




                                                                                                          APP. 013
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 20 of 44




              EXHIBIT 4
                                Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 21 of 44

                                                                                                                                                                                        FILED
                                                                                                                                                                           112912019 11 :22 AM
                                                                                                                                                                            JOHN F. WARREN
                                                                                                                                                                             COUNTY CLERK
                                                                                                                                                                            DALLAS COUNTY
                                                                                                                                                    ATIORNEY
                                      THE STATE OF TEXAS                                                                                            CITATION
                                          CITATION                                                                                   PLAINTIFF'S ORIGINAL PETITION
                                        CAUSE NO. CC·19-0002l·D                                                                                  CC-19..00021-D
                                      COUNTY COURT AT LAW NO.4
                                           Dallas County, Texas                                                                      IN THE COUN'IY COURT OF DALLAS
                                                                                                                                           County Court at Law No. 4
      TO:                                                                                                                                     Dallas County, Texas
              SIERRA NEVADA CORP.
              SERVE ITS REGISTERED AGENT
              CORPORATION SERVICE COMPANY DIB/A CSC LAWYERS                                                                                  FIERO WAlT, PllllnJJ.ff(s)
              INCORPORATING SERVICE COMPANY
              lll E 7TH STREET SUITE 620                                                                                                                  vs.
              AUSTIN TX 78701
                                                                                                                                             SIERRA NEVADA CORP.,
            "You have been sued. You may employ an attorney. If you or your Attorney do not file a WRITI'EN ANSWER with                             /Hfendturt(s)
                                                                                                                                                                                    '
            the clerk who issued this citation by 10:00 A.M. on the Monday next following the expiration of twenty days after you
            were served this citation and PLAINTIFF'S ORIGINAL PETITION, a default judgment may be taken against you."              SERVE:
            Vour answer should be addressed to the clerk of County Coun at Law No. 4 of Dallas County, Texas at the Court House           SIERRA NEVADA CORP.
            of said County, 600 Commen:e Street, Suite 101, Dallas, Texas 7S202.                                                     SERVE ITS REGISTERED AGENT                     I

                                                                                                                                    CORPORATION SERVICE COMPANY                     I
                                                                                                                                           DIB/A CSC LAWYERS
                                                                                                                                        INCORPORATING SER'\'ICE
                                                        FIEROWATf                                                  ~                            COMPANY
                                                                                                                                                                                    I
                                                           Pllllntiff(s)                                    t !.tr \"'.).\'1        .. 211 E 7TH STREET SUITE 620 :
                                                                                                                                                                                    I




                                                                                                                  CJ" a.J)-                  AUSTIN TX 78701
                                                              vs.
                                                                                                                                                ISSUED THIS
                                                 SIERRA NEVADA CORP.                                                                      4TH DAY OF .JANUARY,l019
                                                         Defen4Jznt(s)
                                                                                                                                     JOHN F. WARREN, COUNTY CLERK
            filed in said Court on the 2nd day of January, 2019a copy of which accompanies this citation.                            BY: GUISLA HERNANDEZ, DEPUTY

                                                                                                                                                Attorney for Plaintiff
                                                                                                                                               MATIHEW R SCOTr
                                                                                                                                                SCOTI PEREZ LLP
            JOHN F. WARREN, Dallas Couory Clerk                                                                                          900 JACKSON STREET SUITE SSO

             Bye~~ ~~~.Deputy
                                                                                                                                                DALLAS TX 7S202
                                                                                                                                                   2 I4-96S-967S
                                                                                                                                                                    ~-~




                     Guisla Hernandez                                                                 CC-19-00021-D
~                                                                                                     CICI
:-c                                                                                                   ISSUE CIJATION


                                                     *
                                                                                                       2006116                                 NO OFfiCSt'S FEES HAVE 8f.£N

-
0
        -j{ r2..e,:kv-YV .At t o. t..       J                                                         II
                                                                                                                                          r:otlECTED !IV OO.L\.S C01JH1Y C.Wli<


                                                                                                                                                                          . ~~"l'~
"""
                                                                                                                                                                             i~~
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 22 of 44




                                         RETURN OF SERVICE

 State of Texas                                County of Dallas                   At Law No 4 County Court

 Case Number: CC-19-00021-D

 Plaintiff:
 Fiero Watt
 vs.
 Defendant:
 Sierra Nevada Corp.

 Received these papers on the 4th day of January, 2019 at 12:54 pm to be served on Sierra Nevada Corp.
 Corporation Service Company d/b/a CSC Lawyers Incorporating Service Company, 211 E. 7th St.
 Suite 620, Austin, TX 78701.

 I, Bryon Welch, do hereby affirm that on the 24th day of January, 2019 at 9:03am, 1:

 am a Certified Process Server authorized under Order of the Supreme Court of Texas to serve process in
 this cause. I am over (18) years of age, of sound mind, and not a party to or interested in the above suit. I
 have personal knowledge of the facts contained herin and each Is true and correct. The Citation and
 Plaintiff's Original Petition was delivered via the United States Postal Service to Sierra Nevada Corp.
 Corporation Service Company d/b/a CSC Lawyers Incorporating Service Company at the address of 211
 E. 7th St. Suite 620, Austin, TX 78701 via cetified mail return receipt requested article number
 70182290000121877757, accepted on 1/2412019 at 9:03am.


 "My name is Bryon Welch, my date of birth is 08/0911971 and my address is PO Box 272 Arlington. Texas'
 76004, USA. I declare under penalty of perjury that the foregoing is true and correct. Executed in Tarrant
 County, ~ate ofTexas, on the ar~ day of .yqtAv(/1")                 ' 2019.
           ,.,1>..., IU.t t fJ....             Declaranr•




                                                           Bryon Wei
                                                           PSC#5954 EXP 10/31/2020


                                                          Our Job Serial Number: ALT-2019000010




                                                                                                      APP. 015
                                                   Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 23 of 44




     • Complete items 1, 2, and 3. Also complete                                                 A Signature
      ··Item 4 tf Restricted Dellv~ Is desired,                                                                                                  CAgent
     • Print your name and address on the reverse                                                x             Kvle Ratzlaff                     [J
          - - .&L:,.-1. · · · - - - - _ . . . _ ....... _   -·.ra   +""' ''""'''
                                                                                                 B. Received by (Printed Name)              C. Date of Delivery

          IIIII                         a1111111111                                  II                                     l
                                                                                                 D. Is delivery address different from item 1? [J Yes
     ••   i - .. ~· .. · - - - - - - - - - - - -
                                                                                                    lfYES,~~~w:                                [J No
     ~ 1~ tfQ /{evadQ Cb~p -S~rv, 11!
     ,.'9 I s-l~r#f./    Corf!! A,"/''drt 4J.,,.,.:                                                                                 q~~A,
     ~f!r"''~ co,.,~,(d6~c -esc. (Jt
     ·~to'f''lliH"'I ~rvu~ CtJ~fM" y                                                             3. Service Type                                                  .
     ~II (;; 1-flt. "S} ~ft '2,()                                                                    )1{ Certified Mall4D ~ PrlorftV Mall Express-                ·
     ·U.Jf•i\ ~~                              7110 I                                                 C Registered
                                                                                                     Cllnsured Mall
                                                                                                                                Return Receipt for Merchandise
                                                                                                                                Collect on Dellverv
                                                                                                 4. Restricted Delivery? (Extra Fee)             [J Yes

     2. Article Number
        (Tiansfer from service label)
                                                            I            7 [) 18 2 2 9 [) [) D(] 1 21 b 7 7 7 57
~-                                                                                                             -~~
:-o ~ Fonn 3811, J~ly 2013                                                         Domestic Retum Receipt"          · ··•
-
0
0\
    •.
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 24 of 44




              EXHIBIT 5
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 25 of 44


                                                                                                                  FILEt
                                                                                                     2114/2019 10:57 M
                                                                                                      JOHN F. WARRE~
                                                                                                        COUNTY CLERt
                                                                                                       DALLAS COUNn



                                    CAUSE NO. CC-19-00021-D

 FIERO WATT,                                      §          IN THE COUNTY COURT
                                                  §
      Plaintiff,                                  §          AT LAW N0.4
                                                  §
 v.                                               §          DALLAS COUNTY, TEXAS
                                                  §
 SIERRA NEVADA CORP.,                             §
                                                  §
                                                  §
      Defendant.                                  §

          DEFENDANT SIERRA NEVADA CORPORATIO N'S ORIGINAL ANSWER
                   AND AFFIRMATIV E AND OTHER DEFENSES

          Defendant Sierra Nevada Corporation ("Defendant") files this Original Answer and

Affirmative and Other Defenses to Plaintifrs Original Petition:

                                                 I.
                                         GENERAL DENIAL

          Pursuant to Texas Rule of Civil Procedure 92, Defendant denies generally every

allegation contained in Plaintiff's Original Petition and demands strict proof of same as required

by Texas law. Defendant respectfully requests that it be allowed to plead further and additional

defenses in this cause as the facts surrounding this matter are developed.

                                                II.
                               AFFIRMATIVE AND OTHER DEFENSES

                                          FIRST DEFENSE

          Plaintiffs claims should be dismissed, in whole or in part, for failure to state a claim

upon which relief can be granted, including punitive damages.

                                         SECOND DEFENSE

          Plaintiffs claims should be dismissed, in whole or in part, because Plaintiff failed to

properly exhaust his administrative remedies.



DEFENDANT SIERRA NEVADA CORPORATION 'S ORIGINAL ANSWER AND AFFIRMATIVE AND
OTHER DEFENSES- Page 1




                                                                                              APP. 017
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 26 of 44




                                           THIRD DEFENSE

         Plaintiff's claims are barred, in whole or in part, to the extent such claims were not

 properly alleged or within the scope of the charge of discrimination filed by Plaintiff with the

 EEOC or the New Mexico Department of Workforce Solutions.

                                          FOURTH DEFENSE

        Defendant alternatively pleads that Plaintiff's claims are barred, in whole or in part, by

 the applicable statutes of limitation.

                                           FIFTH DEFENSE

        Plaintiff's claims and alleged damages, if any, are barred by the doctrine of unclean

hands and/or after-acquired evidence.

                                           SIXTH DEFENSE

        Defendant alternatively pleads that any actions taken concerning Plaintiff were done for

legitimate, non-retaliatory and non-discriminatory business reasons, and done without

discriminatory or retaliatory intent, purpose or effect.

                                          SEVENTH DEFENSE

        Even if Plaintiff were able to prove an unlawful employment practice was a motivating

factor in any employment decision or action affecting Plaintiff, which Defendant denies, the

same action would have been taken even in the absence of the impermissible consideration.

                                          EIGHTH DEFENSE

        If any improper, illegal or discriminatory, or retaliatory actions were taken by any of

Defendant's employees against Plaintiff, which Defendant denies, it was outside the course and

scope of the employee's employment, contrary to Defendant's policies and good faith efforts to

comply with the law, was not ratified, confirmed or approved by Defendant. Thus, any such

actions cannot be attributed or imputed to Defendant.
DEFENDANT SIERRA NEVADA CORPORATION'S ORIGINAL ANSWER AND AFFIRMATIVE AND
OTHER DEFENSES- Page 2




                                                                                             APP. 018
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 27 of 44




                                            NINTH DEFENSE

          Defendant has in place a clear and well-disseminated policy against discrimination ·and

 retaliation on the basis of any protected class and a reasonable and available procedure for

 handling complaints providing for prompt and effective responsive action. To the extent Plaintiff

 unreasonably failed to take advantage of the preventative or corrective opportunities provided by

 Defendant or to avoid harm otherwise, Plaintiff's claims are barred.

                                           TENTH DEFENSE

          To the extent, if any, Plaintiff complained adequately of allegedly unlawful,

 discriminatory, or retaliatory actions, Defendant undertook prompt investigation and made an

 appropriate remedial response.

                                         ELEVENTH DEFENSE

          Defendant alternatively pleads that Plaintiff's damages are limited by all applicable

damages caps and limitations provided by law, including Chapter 41 of the Texas Civil Practice

and Remedies Code, and all other similar limitations. Defendant asks that the Court require

Plaintiff to prove such punitive damages, if any, by clear and convincing evidence, as required

by law.

                                         TWELFTH DEFENSE

          Defendant alternatively pleads that Plaintiff has failed to mitigate his alleged damages in

whole or in part, and further asserts that Defendant is entitled to an offset of the extent of any

mitigation by Plaintiff.

                                       THIRTEENTH DEFENSE

          Defendant alternatively pleads that Defendant is entitled to an offset or credit against

Plaintiff's damages, if any, based on Plaintiff's earnings, income, unemployment benefits,

disability benefits, workers' compensation benefits, and/or social security benefits.
DEFENDANT SIERRA NEVADA CORPORATION'S ORIGINAL ANSWER AND AFFIRMATIVE AND
OTHER DEFENSES- Page 3




                                                                                                APP. 019
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 28 of 44




                                        FOURTEENTH DEFENSE

         Defendant alternatively pleads that no act or omission on its part proximately caused any

 of Plaintiff's alleged injuries or damages.

                                         FIFTEENTH DEFENSE

         Defendant alleges that Defendant's actions, if any, were not willful, intentional,

 malicious, or in reckless disregard of Plaintiff's rights.

                                         SIXTEENTH DEFENSE

        Defendant alleges that Plaintiff's claims for punitive damages are barred to the extent that

the imposition of punitive damages would constitute a denial of due process under the United

States Constitution and the Texas Constitution.

                                       SEVENTEENTH DEFENSE

        Defendant specifically denies any allegations of knowing or intentional conduct and other

conduct which may form the legal basis for entitlement to the exemplary or punitive damages

requested. Defendant has not acted with malice, in willful disregard for the law, with a wanton

and willful disregard for or a reckless indifference to the rights of Plaintiff, or engaged in any

knowing conduct which may form the basis for exemplary or punitive damages.

                                        EIGHTEENTH DEFENSE

        Plaintiffs Petition sets forth claims that are frivolous, unreasonable, or without

foundation, thus entitling Defendant to recover its attorneys' fees associated with defending

against such claims. Defendant is entitled to recovery of its attorneys' fees (including any expert

fees) per Texas Civil practice and Remedies Code Section 10.002.

        Defendant reserves the right to plead additional defenses as appropriate.




DEFENDANT SIERRA NEVADA CORPORATION'S ORIGINAL ANSWER AND AFFIRMATIVE AND
OTHER DEFENSES- Page 4




                                                                                               APP. 020
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 29 of 44




                                                   III.
                                                PRAYER
         WHEREFORE,          PREMISES        CONSIDERED,           Defendant     SIERRA       NEVADA

 CORPORANTION prays that Plaintiff take nothing herein and that Defendant receives judgment

 for its costs and for such further relief, at law or in equity, to which it may be justly entitled.

         Dated: February 14, 2019                    Respectfully submitted,



                                                     Is/ Shawn Oller

                                                     Shawn Oller
                                                     Texas State Bar No. 00794399
                                                     Arizona State Bar No. 019233
                                                     LITTLER MENDELSON, P.C.
                                                     Camelback Esplanade
                                                     2425 East Camelback Road, Suite 900
                                                     Phoenix, AZ 850 16
                                                     602.474.3600
                                                     602.957.1801 (Fax)
                                                     soller@littler.com

                                                    Arrissa K. Meyer
                                                    Texas State Bar No. 24060954
                                                    LITTLER MENDELSON, P.C.
                                                    A Professional Corporation
                                                    2001 Ross Avenue
                                                    Suite 1500, Lock Box 116
                                                    Dallas, TX 75201
                                                    214.880.8100
                                                    214.880.0181 {Fax)
                                                    akmeyer@littler.com

                                                    ATTORNEYS FOR DEFENDANT
                                                    SIERRA NEVADA CORPORATION




DEFENDANT SIERRA NEVADA CORPORATION'S ORIGINAL ANSWER AND AFFIRMATIVE AND
OTHER DEFENSES- Page 5




                                                                                                       APP. 021
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 30 of 44




                                     CERTIFICATE OF SERVICE
         On February 14, 2019, I electronically submitted the foregoing document using the
 electronic case filing system of the court. I also certify that I have served the foregoing by
 certified mail, return receipt requested on the following:

                                            Matthew R. Scott
                                               Javier Perez
                                            Carson D. Bridges
                                            SCOTT PEREZ LLP
                                       900 Jackson Street, Suite 550
                                            Dallas, Texas 75202
                                      Matt.scott@scottperezlaw.com
                                     Javier.perez@scottperezlaw.com
                                    Carson.bridges@scottperezlaw.com


                                          Attorneys for Plainti.ff


                                                         Is/ Shawn Oller
                                                         Shawn Oller




FIRMWIDE:I6228 1448.1 100575.1004




DEFENDANT SIERRA NEVADA CORPORATION 'S ORIGINAL ANSWER AND AFFIRMATIVE AND
OTHER DEFENSES- Page 6




                                                                                          APP. 022
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 31 of 44




              EXHIBIT 6
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 32 of 44


                                                                                                                 FILED
                                                                                                     2120/2019 9:49AM
                                                                                                     JOHN F. WARREN
                                                                                                       COUNTY CLERK
                                                                                                      DALLAS COUNTY



                                   CAUSE NO. CC-19-00021-D

FIERO WATT,                                       §         IN THE COUNTY COURT
                                                  §
     Plaintiff,                                   §         AT LAW N0.4
                                                  §
v.                                                §         DALLAS COUNTY, TEXAS
                                                  §
SIERRA NEVADA CORP.,                              §
                                                  §
                                                  §
     Defendant.                                   §

         DEFENDANT SIERRA NEVADA CORPORATION'S AMENDED ANSWER
                  AND AFFIRMATIVE AND OTHER DEFENSES

          Defendant Sierra Nevada Corporation ("Defendant") files this Amended Answer and

Affirmative and Other Defenses to Plaintiffs Original Petition:

                                                 I.
                                         GENERAL DENIAL

          Pursuant to Texas Rule of Civil Procedure 92, Defendant denies generally every

allegation contained in Plaintiffs Original Petition and demands strict proof of same as required

by Texas law. Defendant respectfully requests that it be allowed to plead further and additional

defenses in this cause as the facts surrounding this matter are developed.

                                                II.
                               AFFIRMATIVE AND OTHER DEFENSES

                                          FIRST DEFENSE

          Plaintiffs claims should be dismissed, in whole or in part, for failure to state a claim

upon which relief can be granted, including punitive damages.

                                         SECOND DEFENSE

          Plaintiffs claims should be dismissed, in whole or in part, because Plaintiff failed to

properly exhaust his administrative remedies.



DEFENDANT SIERRA NEVADA CORPORATION'S AMENDED ANSWER AND AFFIRMATIVE AND
OTHER DEFENSES- Page 1




                                                                                              APP. 023
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 33 of 44




                                          THIRD DEFENSE

        Plaintiff's claims are barred, in whole or in part, to the extent such claims were not

properly alleged or within the scope of the charge of discrimination filed by Plaintiff with the

EEOC or the New Mexico Department of Workforce Solutions.

                                         FOURTH DEFENSE

        Defendant alternatively pleads that Plaintiff's claims are barred, in whole or in part, by

the applicable statutes of limitation.

                                          FIFTH DEFENSE

        Plaintiff's claims and alleged damages, if any, are barred by the doctrine of unclean

hands and/or after-acquired evidence.

                                          SIXTH DEFENSE

        Defendant alternatively pleads that any actions taken concerning Plaintiff were done for

legitimate, non-retaliatory and non-discriminatory business reasons, and done without

discriminatory or retaliatory intent, purpose or effect.

                                         SEVENTH DEFENSE

        Even if Plaintiff were able to prove an unlawful employment practice was a motivating

factor in any employment decision or action affecting Plaintiff, which Defendant denies, the

same action would have been taken even in the absence of the impermissible consideration.

                                         EIGHTH DEFENSE

        If any improper, illegal or discriminatory, or retaliatory actions were taken by any of

Defendant's employees against Plaintiff, which Defendant denies, it was outside the course and

scope of the employee's employment, contrary to Defendant's policies and good faith efforts to

comply with the law, was not ratified, confirmed or approved by Defendant. Thus, any such

actions cannot be attributed or imputed to Defendant.
DEFENDANT SIERRA NEVADA CORPORATION'S AMENDED ANSWER AND AFFIRMATIVE AND
OTHER DEFENSES- Page 2




                                                                                             APP. 024
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 34 of 44




                                          NINTH DEFENSE

         Defendant has in place a clear and well-disseminated policy against discrimination and

retaliation on the basis of any protected class and a reasonable and available procedure for

handling complaints providing for prompt and effective responsive action. To the extent Plaintiff

unreasonably failed to take advantage of the preventative or corrective opportunities provided by

Defendant or to avoid harm otherwise, Plaintiff's claims are barred.

                                          TENTH DEFENSE

         To the extent, if any, Plaintiff complained adequately of allegedly unlawful,

discriminatory, or retaliatory actions, Defendant undertook prompt investigation and made an

appropriate remedial response.

                                        ELEVENTH DEFENSE

         Defendant alternatively pleads that Plaintiff's damages are limited by all applicable

damages caps and limitations provided by law, including Chapter 41 of the Texas Civil Practice

and Remedies Code, and all other similar limitations. Defendant asks that the Court require

Plaintiff to prove such punitive damages, if any, by clear and convincing evidence, as required

bylaw.

                                        TWELFTH DEFENSE

         Defendant alternatively pleads that Plaintiff has failed to mitigate his alleged damages in

whole or in part, and further asserts that Defendant is entitled to an offset of the extent of any

mitigation by Plaintiff.

                                      THIRTEENTH DEFENSE

         Defendant alternatively pleads that Defendant is entitled to an offset or credit against

Plaintiff's damages, if any, based on Plaintiff's earnings, income, unemployment benefits,

disability benefits, workers' compensation benefits, and/or social security benefits.
DEFENDANT SIERRA NEVADA CORPORATION'S AMENDED ANSWER AND AFFIRMATIVE AND
OTHER DEFENSES- Page 3




                                                                                                APP. 025
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 35 of 44




                                       FOURTEENTH DEFENSE

        Defendant alternatively pleads that no act or omission on its part proximately caused any

of Plaintiff's alleged injuries or damages.

                                        FIFTEENTH DEFENSE

        Defendant alleges that Defendant's actions, if any, were not willful, intentional,

malicious, or in reckless disregard of Plaintiff's rights.

                                        SIXTEENTH DEFENSE

        Defendant alleges that Plaintiff's claims for punitive damages are barred to the extent that

the imposition of punitive damages would constitute a denial of due process under the United

States Constitution and the Texas Constitution.

                                      SEVENTEENTH DEFENSE

        Defendant specifically denies any allegations of knowing or intentional conduct and other

conduct which may form the legal basis for entitlement to the exemplary or punitive damages

requested. Defendant has not acted with malice, in willful disregard for the law, with a wanton

and willful disregard for or a reckless indifference to the rights of Plaintiff, or engaged in any

knowing conduct which may form the basis for exemplary or punitive damages.

                                       EIGHTEENTH DEFENSE

       Plaintiff's Petition sets forth claims that are frivolous, unreasonable, or without

foundation, thus entitling Defendant to recover its attorneys' fees associated with defending

against such claims. Defendant is entitled to recovery of its attorneys' fees (including any expert

fees) per Texas Civil practice and Remedies Code Section 10.002.

                                       NINETEENTH DEFENSE

       Defendant specifically denies that venue is proper or convenient in this Court.

       Defendant reserves the right to plead additional defenses as appropriate.
DEFENDANT SIERRA NEVADA CORPORATION'S AMENDED ANSWER AND AFFIRMATIVE AND
OTHER DEFENSES-- Page 4




                                                                                               APP. 026
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 36 of 44




                                                  III.
                                              PRAYER
        WHEREFORE,          PREMISES        CONSIDERED,          Defendant      SIERRA       NEVADA

CORPORANTION prays that Plaintiff take nothing herein and that Defendant receives judgment

for its costs and for such further relief, at law or in equity, to which it may be justly entitled.

        Dated: February 20,2019                     Respectfully submitted,



                                                    Is/ Shawn Oller

                                                    Shawn Oller
                                                    Texas State Bar No. 00794399
                                                    Arizona State Bar No. 019233
                                                    LITTLER MENDELSON, P.C.
                                                    Camelback Esplanade
                                                    2425 East Camelback Road, Suite 900
                                                    Phoenix, AZ 85016
                                                    602.474.3600
                                                    602.957.1801 (Fax)
                                                    soller@littler.com

                                                    Arrissa K. Meyer
                                                    Texas State Bar No. 24060954
                                                    LITTLER MENDELSON, P.C.
                                                    A Professional Corporation
                                                    2001 Ross Avenue
                                                    Suite 1500, Lock Box 116
                                                    Dallas, TX 75201
                                                    214.880.8100
                                                    214.880.0181 (Fax)
                                                    akmeyer@littler.com

                                                    ATTORNEYS FOR DEFENDANT
                                                    SIERRA NEVADA CORPORATION




DEFENDANT SIERRA NEVADA CORPORATION'S AMENDED ANSWER AND AFFIRMATIVE AND
OTHER DEFENSEs- Page S




                                                                                                      APP. 027
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 37 of 44




                                         CERTIFICATE OF SERVICE
        On February 20, 2019, I electronically submitted the foregoing document with the Clerk
of the Court for the County Court at Law No.4 of Dallas County, Texas, via an Electronic Filing
Service Provider, and said document was also electronically served on the following attorneys of
record:

                                                 Matthew R. Scott
                                                    Javier Perez
                                                 Carson D. Bridges
                                                 Scorr PEREZ LLP
                                           900 Jackson Street, Suite 550
                                                Dallas, Texas 75202
                                          Matt.scott@scotqJereztaw.com
                                         Javier,perez@scottperezlaw.com
                                        Carson.bridges@scottperezlaw.com


                                              Attorneys for Plaintiff


                                                            Is/ Shawn Oller
                                                             Shawn Oller




FIRMWIDE: I6228 I448.2 I 00575. I 004




DEFENDANT SIERRA NEVADA CORPORATION'S AMENDED ANSWER AND AFFIRMATIVE AND
OTHER DEFENSES- Page 6




                                                                                           APP. 028
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 38 of 44




              EXHIBIT 7
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 39 of 44




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

FIERO WATT,                                       §
                                                  §
       Plaintiff,                                 §
                                                  §
vs.                                               §     CIVIL ACTION NO. - - - -
                                                  §
SIERRA NEVADA CORPORATION,
                                                  §
       Defendant.                                 §
                                                  §
                                                  §

                       DECLARATION OF JESSICA SCHOENDIENST

COMES NOW Jessica Schoendienst, and pursuant to 28 U.S.C. § 1746, declares as follows:

       1.        I am a citizen of the United States, over the age of 18, and competent to testifY as

to the maners contained in this Declaration.

       2.        I have personal knowledge of the facts set forth in this Declaration, or I have

knowledge of such facts based upon corporate records which I have reviewed. Such corporate

records are maintained in the regular course of business.

       3.        I am currently employed by Sierra Nevada Corporation ("Sierra Nevada") as

Legal Counsel.

       4.      Sierra Nevada is incorporated under the laws of Nevada.

       5.      Sierra Nevada's principal place of business in the state of Nevada.            Sierra

Nevada's headquarters and corporate offices are located at 444 Salomon Circle, Sparks, Nevada,

which is where the company's officers direct, control, and coordinate the company's activities.



               [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




DECLARATION OF JESSICA SCHOENDIENST- Page I




                                                                                                 APP. 029
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 40 of 44




PURSUANT TO 28 U.S.C § 1746, I DECLARE UNDER PENALTY OF PERJURY
UNDER THE LAWS OF THE UNITED STATES OF AMERICA THAT THE
FOREGOING IS TRUE AND CORRECT.


Executed on   VeJ7r~   2.1> , 2019




DECLARATION OF JESSICA SCHOENDJENST ·Page 2




                                                              APP. 030
Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 41 of 44




              EXHIBIT 8
          Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 42 of 44


Details                                                                              Page 1 of 3

            Case Information

            CC-19-00021-D I FIERO WATT vs. SIERRA NEVADA CORP.


            Case Number           Court                 Judicial Off1cer
            CC-19-00021-D         County Court at Law   ROSALES, PAULA
                                  No. 4
            F1le Dale             Case Type             Case Status
            01/02/2019            OTHER (CIVIL)         OPEN




            Party

            PLAINTIFF                                   Inactive Attorneys ....
            WATI,FIERO                                  Lead Attorney
                                                        SCOTI, MATIHEW
                                                        R
                                                        Retained

                                                        Work Phone
                                                        214-965-9675

                                                        Fax Phone
                                                        214-965-9680




            DEFENDANT
            SIERRA NEVADA CORP.

            Address
            SERVE ITS REGISTERED
            AGENT:CORPORATION SERVICE COMPANY
            211 E 7TH STREET, SUITE 620
            AUSTIN TX 78701




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=O               2/21/2019

                                                                                  APP. 031
          Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 43 of 44


Details                                                                               Page 2 of3


              01/02/2019 NEW CASE FILED (OCA)


              01/02/2019 ORIGINAL PETITION •


              PLAINTIFFS ORIGINAL PETITION

              CIVIL CASE INFORMATION SHEET

                 Comment
                 PLAINTIFF S ORIGINAL PETITION


              01/02/2019 ISSUE CITATION •


              ISSUE CITATION


              01/0212019 JURY TRIAL DEMAND •


              PLAINTIFF S ORIGINAL PETITION


              01/04/2019 CITATION (SERVICE) •


              Anticipated Server
              ATTORNEY

              Anticipated Method


              01/29/2019 RETURN OF SERVICE •


              RETURN OF SERVICE


              02/14/2019 ORIGINAL ANSWER- GENERAL DENIAL •


              Defendant's Original Answer and Affirmative and Other Defenses pdf


              0212012019 AMENDED ANSWER- AMENDED GENERAL DENIAL •


              DEFENDANT SIERRA NEVADA CORPORATIONS AMENDED
              ANSWER AND AFFIRMATIVE

                 Comment
                DEFENDANT SIERRA NEVADA CORPORATIONS AMENDED
                ANSWER AND AFFIRMATIVE AND OTHER DEFENSE



              04/29/2019 DISMISSAL HEARING •


              3 CCL#4 Y LETTER

              Judicial Officer
              ROSALES, PAULA

              Hearing Time

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=O                2/21/2019
                                                                                   APP. 032
          Case 1:19-cv-00306-MV-LF Document 1-1 Filed 02/21/19 Page 44 of 44


Details                                                                                   Page 3 of3




            Financial

            WATT. FIERO
                 Total Financial Assessment                                 $331.00
                 Total Payments and Credits                                 $331.00


             1/2/2019     Transaction                                     $331.00
                          Assessment

             1/2/2019     CREDIT CARD-       Receipt#        WATT,      ($331.00)
                          TEXFILE (CC)       CV-2019-        FIERO
                                             00035




            Documents


              PLAINTIFF S ORIGINAL PETITION

              CIVIL CASE INFORMATION SHEET

              ISSUE CITATION

              3 CCL#4 Y LETTER

              RETURN OF SERVICE

              Defendant's Original Answer and Affirmative and Other Defenses.pdf

              DEFENDANT SIERRA NEVADA CORPORATIONS AMENDED
              ANSWER AND AFFIRMATIVE




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=O                   2/21/2019
                                                                                      APP. 033
